BRITT, Judge.
Defendant’s sole contention is that plaintiffs’ evidence was not sufficient to support the verdict of $2500, arguing that plaintiffs failed to present any evidence with respect to the monetary rental value of the caretaker home, the monetary loss allegedly sustained on account of the garden plot, or the value of the meals they did not receive from the camp kitchen.
We find no merit in the contention. The principal item for which plaintiffs sought recovery was the remainder of their $4200 salary for 1971. The evidence showed that they were *109paid for the months of January through April or one-third of the $4200, leaving a balance of $2800. Since the amount of the verdict was considerably less than the amount of salary claimed, we find it unnecessary to determine if sufficient evidence was presented to support the other items of damage claimed by plaintiffs.
No error.
Judges Moréis and Arnold concur.